         Case 1:19-cv-11772-MLW Document 1 Filed 08/17/19 Page 1 of 22



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

===============================
                                             :
AUCTUS FUND, LLC,                            :
                                             :
               Plaintiff,                    :
                                             :
               v.                            :       Civil Action No. __________________
                                             :
FTE NETWORKS, INC.,                          :
                                             :
               Defendant.                    :
                                             :
===============================

                     COMPLAINT AND DEMAND FOR JURY TRIAL

                                      I. INTRODUCTION

       1.      The Plaintiff, Auctus Fund, LLC, (hereinafter “Auctus” or the “Fund”), respectfully

submits its Complaint and Demand for Jury Trial (hereinafter the “Complaint”) against the

Defendant, FTE Networks, Inc., (hereinafter the “Company” or “FTNW”), in the above-captioned

action. The Plaintiff’s allegations, as set out herein, are asserted for damages, punitive damages,

costs and attorney’s fees, and injunctive and equitable relief arising from, and resulting from the

Defendant’s violations of the following:

               a)     Section 12(2) of the Securities Act of 1933, as amended (hereinafter the

                      “Securities Act” or the “1933 Act”), 15 U.S.C. §§77l(2), and Section 10(b)

                      of the Securities Exchange Act of 1934, as amended (hereinafter the

                      "Exchange Act" or the “1934 Act”), 15 U.S.C. §78j(b), and Rule 10b-5

                      promulgated thereunder, 17 C.F.R. §240.10b-5;

               b)     Massachusetts Uniform Securities Act, M.G.L. c.110A, §§ 101, et seq., as

                      amended (hereinafter the “Uniform Securities Act”);


                                                 1
         Case 1:19-cv-11772-MLW Document 1 Filed 08/17/19 Page 2 of 22



               c)      breach of contract;

               d)      breach of implied covenant of good faith and fair dealing;

               e)      unjust enrichment;

               f)      breach of fiduciary duty;

               g)      fraud and deceit;

               h)      negligent misrepresentation; and/or

               i)      the Massachusetts Consumer Protection Act, M.G.L. c. 93, §§ 2 and 11.

       2.      The Plaintiff further alleges that, as a result and as caused by the Defendant’s

violations of the securities laws (federal and state), and its breaches, actions, omissions, policies,

practices, and/or courses of conduct, Auctus has suffered irreparable harm to its business and

reputation in the investment industry, damages from the Defendant’s coercion, duress, and unfair

and deceptive anti-competitive acts, causing lost revenue, lost profits and prospective business,

together with its injuries and damages.

       3.      The Plaintiff respectfully requests that its causes of action against the Defendant

proceed to a trial by jury, that judgment be entered on all Counts against the Defendant and that

Auctus be awarded its compensatory damages and losses, costs, interest, plus multiple and/or

punitive damages, attorneys’ fees, and grant, order and enter temporary, preliminary and

permanent injunctive and equitable relief, and grant, order and enter declaratory relief, and any

such other relief as this Honorable Court deems just and appropriate.

                                             II. PARTIES

       4.      The Plaintiff, Auctus Fund, LLC is a duly organized Delaware limited liability

company with its principal place of business located at 545 Boylston Street, Suite 200, Boston,

Massachusetts 02116.



                                                   2
         Case 1:19-cv-11772-MLW Document 1 Filed 08/17/19 Page 3 of 22



       5.      Upon information and belief, the Defendant, FTE Networks, Inc., is a corporation,

duly organized in the State of Nevada, and with its principal place of business located at 237 West

35th Street, New York, NY 10001.

                              III. JURISDICTION AND VENUE

       6.      The Plaintiff asserts that this Honorable Court has jurisdiction over this action

pursuant to 28 U.S.C. § 1331, pursuant to Section 22(a) of the Securities Act, 15 U.S.C. § 77v(a),

and pursuant to Section 27(a) of the Exchange Act, 15 U.S.C. § 78aa(a).

       7.      The Plaintiff further contends that, pursuant to 28 U.S.C. § 1391(b), venue is proper

in the District of Massachusetts in that, pursuant to the Transaction Documents (defined below),

the Parties agreed that any and all disputes between and/or among them shall be brought, inter

alia, in the state or federal courts in the Commonwealth of Massachusetts. Additionally, this Court

is such District where the Plaintiff is headquartered and has its principal place of business, and is

where the violative conduct described herein is alleged to have occurred.

       8.      This Court has personal jurisdiction, generally and specifically, over the Defendant

by express terms of the Agreement, and as arising from its extensive business contacts, generally

over time and specifically in its business dealings with the Plaintiff, within the Commonwealth of

Massachusetts.

                                IV. FACTUAL BACKGROUND

       A.      The Auctus / FTNW Transaction Documents and Contracts

       9.      On or about June 27, 2018, the Company executed, inter alia, a certain Securities

Purchase Agreement (hereinafter the “First Purchase Agreement” or the “First SPA”) and a certain

Convertible Promissory Note, for a total of Five Hundred – Twenty - Five Thousand and 00/100

($525,000.00) Dollars (U.S.) (hereinafter the “First Note,” and, with the “First SPA,” hereinafter



                                                 3
         Case 1:19-cv-11772-MLW Document 1 Filed 08/17/19 Page 4 of 22



as the “First Transaction Documents”), thereby entering into a contract with the Fund for its

investment in FTNW. See First Purchase Agreement, attached, restated and incorporated by

reference herein as Exhibit A; First Note, attached, restated and incorporated by reference herein

as Exhibit B. Following this investment and upon various dates, the Fund successfully converted

the Defendant’s obligations into publicly traded shares of FTNW common stock, and, as of date

hereof, had fully recouped its FTNW investment on the First SPA and the First Note.

       10.     On or about September 27, 2018, the Company executed, inter alia, a certain

Securities Purchase Agreement (hereinafter the “Second Purchase Agreement” or the “Second

SPA”) (collectively hereinafter, with the First Purchase Agreement, the “Purchase Agreements”

or the “SPA’s”) and a certain Convertible Promissory Note for a total of Five Hundred – Twenty

- Five Thousand and 00/100 ($525,000.00) (U.S.) (hereinafter the “Second Note” and, with the

Second SPA, hereinafter as the “Second Transaction Documents”)(collectively hereinafter, with

the First Note, the “Notes”) (collectively, First Transaction Documents, with the Second

Transaction Documents, hereinafter as the “Transaction Documents”), thereby entering into a

contract with the Fund for its further investment in FTNW. See Second Purchase Agreement,

attached, restated and incorporated by reference herein as Exhibit C; Second Note, attached,

restated and incorporated by reference herein as Exhibit D.

       11.     Thus, in detrimental reliance upon the information, representations and statements

from the Defendant, the Plaintiff invested hundreds of thousands of dollars in the Company, which

has, and has had, a fiduciary duty and a duty of the utmost loyalty to the Plaintiff. Unfortunately,

to its detriment, the Plaintiff has learned that the Defendant had misrepresented and deceived the

Fund regarding its business, operations and finances, perpetrated securities fraud in connection




                                                 4
         Case 1:19-cv-11772-MLW Document 1 Filed 08/17/19 Page 5 of 22



with the offer, purchase and sale of securities, in violation of, inter alia, Section 10(b) of the

Exchange Act, and Rule 10b-5, as promulgated thereunder.

       B.      Defendant’s Misrepresentations and Omissions of Material Facts and
               Securities Fraud in Connection with Offer, Purchase and Sale of Securities

       12.     The Plaintiff asserts and alleges that the Defendant misrepresented, omitted and

failed to provide material facts to Auctus in connection with its investments and in the offer,

purchase and sale of securities, and especially with respect to the operations, business, finances

and other matters of Defendant FTNW.

       13.     As an example of the material misrepresentations, omissions and false information

provided to the Plaintiff, on or about March 9th, 2017, the Defendant published and disseminated

certain statements, entitled “FTE Networks and Benchmarks Builders to Join Forces,” which

provided, in pertinent part, as follows:

       “FTE Networks, Inc. (OTCQX:FTNW) ("FTE" or the "Company"), a leading
       network infrastructure solutions provider in the technology and communications
       industries, today announced a definitive agreement to join forces with privately held
       Benchmark Builders, Inc. (“Benchmark”), a leading provider of construction
       management services based in New York.

       The transaction will enable FTE to deliver integrated network services, cutting-edge
       technology, and construction management services on the largest and most complex
       projects, from conception to completion. Benchmark is a premier construction
       management services firm and general contractor, with a powerful industry brand and
       strong presence in the New York City metropolitan market.

       Benchmark offers FTE an established platform to aggressively roll-out FTE’s “compute
       to the edge” installations in New York City and the surrounding region. This ground-
       breaking technology allows building owners to provide the best broadband access at
       significant savings to both landlords and tenants, while creating revenue generating
       opportunities for landlords.

       Benchmark President Fred Sacramone will continue as President and become a member
       of the FTE Networks Board. Senior management of Benchmark will remain the same,
       and the acquisition will provide new opportunities to the employees of both businesses.




                                                5
         Case 1:19-cv-11772-MLW Document 1 Filed 08/17/19 Page 6 of 22



        “We believe that this transaction offers tremendous benefits to our clients, stockholders,
        and employees – and significantly accelerates our strategy of developing an integrated
        technology and construction management offering,” said Michael Palleschi, FTE’s
        President and Chief Executive Officer. “We can now serve our clients as a one-stop shop,
        providing the highest quality design, construction, operation, and maintenance of network
        infrastructure while providing cutting-edge technology and meeting the growing
        customer demand for turnkey infrastructure solutions.”

        Sacramone added: “Joining FTE is the logical next step in the continued growth and
        success of Benchmark, allowing us to expand our reach nationally and seize new
        opportunities. We have long-standing relationships with FTE senior executives and look
        forward to becoming the cornerstone of FTE’s construction management practice. We are
        excited about the tremendous possibilities ahead.”

        FTE will finance the $75 million transaction with cash, FTE common stock, and new
        financing. The alliance is expected to close in the second quarter of 2017.

        The combination will provide significant economies of scale, synergies, complementary
        business activities, and new growth opportunities in strategic locations across the U.S.
        Benchmark helps FTE significantly expand its portfolio of sector expertise and enables
        the Company to accelerate its penetration of the fast-growing market for data center
        construction.

        Significantly, the addition of Benchmark’s customer base and project pipeline to FTE’s
        project management and technical capabilities propel FTE to the forefront of the network
        infrastructure, technology, and interior construction markets. The acquisition will
        immediately add Benchmark’s three-year $300 million in project backlog to FTE’s three-
        year $170 million project backlog.”

Upon information and belief, the Defendant’s statements were incomplete, misleading, and/or

misrepresentative or omitted material information with a duty to disclose the same to the Plaintiff.

        14.     As a further example of the material misrepresentations, omissions and false

information provided to the Plaintiff, on or about March 17th, 2017, the Defendant published and

disseminated certain statements, entitled “FTE Networks Receives Additional Purchase Order

Towards a Projected $10 Million Project; Expands Presence in New York City,” which provided,

in pertinent part, as follows:

        “NAPLES, FL--(Marketwired - March 14, 2017) - FTE Networks, Inc. (OTCQX:
        FTNW) ("FTE" or the "Company"), a leading network infrastructure solutions provider
        in the technology and communications industries, today announced that it has received an


                                                 6
         Case 1:19-cv-11772-MLW Document 1 Filed 08/17/19 Page 7 of 22



       additional purchase order towards a project with a leading Northeast broadband
       communications company and it has expanded its New York City presence by opening
       new offices.

       The developments come after FTE's announcement last week that it has signed a
       definitive agreement to join forces with privately held Benchmark Builders, Inc., a
       leading provider of construction management services in New York.

       FTE also received another in a series of expected purchase orders that are part of
       Midtown Manhattan project that could have a value of $10 million over 12 months. "The
       addition of these projects continues to support the company's strategic focus of growing
       its inside plant (ISP) line of business and maintaining or improving its gross margins of
       41% and driving profitability," said FTE Chairman and CEO Michael Palleschi. FTE will
       be taking new offices in New York at 237 West 35th Street, Suite 801, to expand the
       company's presence in the area to handle the additional business and anticipated growth.
       The Benchmark transaction will enable FTE to deliver integrated network services,
       cutting-edge technology, and construction management services on the largest and most
       complex projects, from conception to completion. Benchmark has a powerful industry
       brand and strong presence in the New York City metropolitan market.

       "New York City is a great opportunity for FTE Networks, as we continue to execute
       toward our $170 million backlog over the next three years," Palleschi added. "The
       pending transaction with Benchmark, combined with the FTE anticipated hyper-growth,
       enables us to continue to build our powerful presence in New York. Developers, network
       operators, and other businesses in New York seek out FTE for its high-quality work and
       customer service."

Upon information and belief, the Defendant’s statements were incomplete, misleading, and/or

misrepresentative or omitted material information with a duty to disclose the same to the Plaintiff.

       15.     As a further example of the material misrepresentations, omissions and false

information provided to the Plaintiff, on or about June 5th, 2017, the Defendant published and

disseminated certain statements, entitled “FTE Networks Announces New Contracts Valued at

Aggregate $85MM,” which provided, in pertinent part, as follows:

       “NAPLES, FL--(Marketwired - June 05, 2017) - FTE Networks, Inc. (OTCQX:
       FTNW) ("FTE" or "the company"), a leading network infrastructure solutions provider in
       the technology and communications industries, today announced that Benchmark
       Builders, Inc. (Benchmark), a wholly owned subsidiary of FTE, has won five new
       infrastructure projects from three different customers that are valued at approximately
       $85 million in the aggregate.



                                                 7
         Case 1:19-cv-11772-MLW Document 1 Filed 08/17/19 Page 8 of 22



       Previously announced, Benchmark was recently ranked No. 6 among the top general
       contractors for alteration and renovation projects based on initial estimated costs listed in
       New York City Department of Building permits filed between January 2012 and March
       2017. To see the complete rankings in the May issue of The Real Deal, considered the
       leading source of New York real estate news, please click here.

       The projects are each located in midtown Manhattan. Work has already begun and all of
       the projects are expected to be completed throughout 2017. In total, the new assignments
       represent approximately 450,000 square feet of build outs. The new contracts support the
       combined nine-month backlog of $261MM that FTE and Benchmark had as of April 20,
       2017.

       "Since completing the acquisition of privately-held Benchmark in April of this year, we
       have already seen a flurry of activity and new contract wins that strengthen our backlog
       and strong position within the New York City market," said Michael Palleschi, President
       and CEO of FTE Networks.”

Upon information and belief, the Defendant’s statements were incomplete, misleading, and/or

misrepresentative or omitted material information with a duty to disclose the same to the Plaintiff.

       16.     As a further example of the material misrepresentations, omissions and false

information provided to the Plaintiff, on or about June 21st, 2017, the Defendant published and

disseminated certain statements, entitled “FTE Networks Executes Three Master Service

Agreements With Multibillion Dollar Corporations,” which provided, in pertinent part, as follows:

       “NAPLES, FL--(Marketwired - June 05, 2017) - FTE Networks, Inc. (OTCQX:
       FTNW) ("FTE" or "the company"), a leading network infrastructure solutions provider in
       the technology and communications industries, today announced that Benchmark
       Builders, Inc. (Benchmark), a wholly owned subsidiary of FTE, has won five new
       infrastructure projects from three different customers that are valued at approximately
       $85 million in the aggregate.

       Previously announced, Benchmark was recently ranked No. 6 among the top general
       contractors for alteration and renovation projects based on initial estimated costs listed in
       New York City Department of Building permits filed between January 2012 and March
       2017. To see the complete rankings in the May issue of The Real Deal, considered the
       leading source of New York real estate news, please click here.

       The projects are each located in midtown Manhattan. Work has already begun and all of
       the projects are expected to be completed throughout 2017. In total, the new assignments
       represent approximately 450,000 square feet of build outs. The new contracts support the


                                                 8
         Case 1:19-cv-11772-MLW Document 1 Filed 08/17/19 Page 9 of 22



       combined nine-month backlog of $261MM that FTE and Benchmark had as of April 20,
       2017.

       "Since completing the acquisition of privately-held Benchmark in April of this year, we
       have already seen a flurry of activity and new contract wins that strengthen our backlog
       and strong position within the New York City market," said Michael Palleschi, President
       and CEO of FTE Networks.”

Upon information and belief, the Defendant’s statements were incomplete, misleading, and/or

misrepresentative or omitted material information with a duty to disclose the same to the Plaintiff.

       17.     As a further example of the material misrepresentations, omissions and false

information provided to the Plaintiff, on or about September 5th, 2017, the Defendant published

and disseminated certain statements, entitled “FTE Networks Announces Three New Contracts

Valued at $61.6MM,” which provided, in pertinent part, as follows:

       “NAPLES, FL--(Marketwired - September 05, 2017) - FTE Networks, Inc. (OTCQX:
       FTNW) ("FTE" or the "Company"), a leading provider of innovative technology-oriented
       solutions for smart platforms, network infrastructure and buildings, today announced that
       Benchmark Builders, Inc. ("Benchmark"), a wholly owned subsidiary of FTE, has won
       three new projects that include infrastructure and technology expansion valued at
       approximately a combined $61.6 million, as it continues to expand its reach in the New
       York City market. In total, the three projects represent approximately 370,000 square feet
       of build-outs. All three projects are located in New York City and are expected to be
       completed in 2017.

       Benchmark was recently ranked No. 6 among the top general contractors for alteration
       and renovation projects. This ranking was based on initial estimated costs listed in New
       York City Department of Building permits filed between January 2012 and March 2017.
       The ranking appears in the May issue of The Real Deal, which is considered the leading
       source of New York real estate news.

       FTE is leveraging Benchmark's position in the New York City market to maintain its
       strong growth momentum and realize synergies between the companies. The combined
       FTE/Benchmark enterprise is a leading provider of corporate interior build-out solutions.
       The three new contracts add roughly $61.6MM to the combined backlog of $346.7MM
       that FTE and Benchmark had as of June 30, 2017.”

Upon information and belief, the Defendant’s statements were incomplete, misleading, and/or

misrepresentative or omitted material information with a duty to disclose the same to the Plaintiff.


                                                 9
         Case 1:19-cv-11772-MLW Document 1 Filed 08/17/19 Page 10 of 22



        18.     As a further example of the material misrepresentations, omissions and false

information provided to the Plaintiff, on or about October 31, 2017 the Defendant published and

disseminated certain statements, entitled “FTE Networks Files Provisional Patent Application for

CrossLayer™ Technology Covering Decentralized Internet and Cloud Services,” which provided,

in pertinent part, as follows:

        “NAPLES, FL--(Marketwired - October 31, 2017) - FTE Networks, Inc. (OTCQX:
        FTNW) ("FTE" or the "Company"), a leading provider of innovative technology-oriented
        solutions for smart platforms, network infrastructure and buildings, today announced that
        it has filed a provisional patent application with the United States Patent and Trademark
        Office (USPTO) for CrossLayer™ technology covering the decentralized provision of
        internet and cloud services.

        Networks are composed of OEM devices that bundle hardware and software together at
        centralized sites. Networks generally then use extensions to provide services to end users.
        CrossLayer™ technology enables software and hardware ecosystems to be deployed on-
        site at the building, which can deliver converged carrier-grade network and cloud
        services to building tenants. CrossLayer™ capability regarding edge deployment and
        convergence of cloud and network access is designed to reduce network latency, increase
        bandwidth to content and cloud services, and provide levels of security that customers
        cannot obtain with other network architectures. Its unique architecture enables
        CrossLayer™ to deliver managed high-speed networks to individual buildings and large-
        scale commercial projects.

        "We are pleased to announce the filing of this provisional patent application as it further
        supports our company's growth strategy," said Mr. Michael Palleschi, President and CEO
        of FTE Networks.”

Upon information and belief, the Defendant’s statements were incomplete, misleading, and/or

misrepresentative or omitted material information with a duty to disclose the same to the Plaintiff.

        19.     As a further example of the material misrepresentations, omissions and false

information provided to the Plaintiff, on or about October 31, 2017, the Defendant published and

disseminated certain statements, entitled “FTE Networks Announces New Contracts, Valued at

$61MM, in the New York Metropolitan Market,” which provided, in pertinent part, as follows:

        “NAPLES, FL--(Marketwired - November 02, 2017) - FTE Networks, Inc. (OTCQX:
        FTNW) ("FTE" or the "Company"), a leading provider of innovative, technology-

                                                10
        Case 1:19-cv-11772-MLW Document 1 Filed 08/17/19 Page 11 of 22



       oriented solutions for smart platforms, network infrastructure and buildings, today
       announced that Benchmark Builders, Inc. ("Benchmark"), a wholly owned subsidiary of
       FTE, has secured approximately $61.0 million in new contract awards. The projects are
       located in New York City and the surrounding boroughs and are expected to be
       completed throughout the next 18 months.

       In the aggregate, the projects represent approximately 372,000 square feet of interior and
       infrastructure build-outs. The new business reflects a combination of new projects for
       existing customers and contract awards from new clients. FTE continues to maintain and
       strengthen its backlog through its new business development and sales initiatives.

       Highlights of Benchmark's Recent Contract Wins

                Benchmark continues to expand its reach in the New York City market
                The eight new interior construction projects are valued up to $61.0 million
                 combined
                In total, the projects represent approximately 372,000 square feet of build-outs
                 combined
                All eight projects are located in New York City and its surrounding boroughs
                The projects are expected to be completed throughout the next 18 months
                Projects comprised of both new and existing customers”

Upon information and belief, the Defendant’s statements were incomplete, misleading, and/or

misrepresentative or omitted material information with a duty to disclose the same to the Plaintiff.

       20.       As a further example of the material misrepresentations, omissions and false

information provided to the Plaintiff, on or about November 16, 2017, the Defendant published

and disseminated certain statements, entitled “FTE Networks Reports Record Quarterly Revenue

of $79.1MM as Company’s Momentum Continues,” which provided, in pertinent part, as follows:

       “NAPLES, Fla., Nov. 16, 2017 (GLOBE NEWSWIRE) -- FTE Networks,
       Inc. (OTCQX:FTNW) and (OTCQX:FTNWD) ("FTE" or the "Company"), a leading
       provider of innovative technology-oriented solutions for smart platforms, network
       infrastructure and buildings, today announced unaudited financial results for the three
       months and nine months ended September 30, 2017. The Company achieved significant
       revenue, margin, and profitability increases both on a quarter-over-quarter and year-over-
       year basis. The Company reported revenues of $79.1MM, Gross Margin of 19.6%, Net
       Income of $2.5MM, Adjusted EBITDA of $11.6MM and $1.61 adjusted diluted earnings
       per share for the three months ended September 30, 2017.

       Michael Palleschi, the Company’s President and CEO, commented, “We are very pleased
       about our third quarter results as almost every measure of performance improved over the


                                                11
        Case 1:19-cv-11772-MLW Document 1 Filed 08/17/19 Page 12 of 22



       second quarter. The Company experienced momentous 56% revenue growth over the
       previous quarter and profitability of $2.5MM, both contributing to an adjusted diluted
       earnings per share of $1.61.”

       Mr. Palleschi continued, “The Company continues to make significant strides in its
       integration of Benchmark Builders, launch of CrossLayer™ and strengthening of FTE
       Network Services. Our sales teams are now fully engaged in selling activities and focused
       on implementing measures that cross-promote our three business operations. We
       continue to gain positive and accretive traction with each business entity. The
       Company’s strengthening of its financial position is partly attributable to: CrossLayer™’s
       recurring revenue model, Benchmark’s roughly 90 percent reoccurring revenue, and FTE
       Network Services’ long-term contracts. We are excited with the direct result of these
       initiatives as the Company’s holds an impressive backlog of $419.3MM as of September
       30, 2017.”

       Mr. Palleschi continued, “Management continues to focus on operational efficiencies and
       has implemented significant cost reductions throughout third quarter 2017. These
       savings combined with the ability to leverage synergies and streamline the business are
       expected to yield total cost savings of approximately $3MM annually. Further, the
       Company continues to invest in CrossLayer™ with a total investment of approximately
       $4MM to date. Management believes CrossLayer™ provides a technology platform that
       sets FTE apart from its competitors and provides its customers with a one-stop solution
       that offers technology, general contracting and network infrastructure solutions.”

       Mr. Palleschi concluded, “I am extremely excited with the tremendous progress of FTE’s
       continued forward growth trajectory as illustrated in our record revenues and
       profitability. The Company believes it is well-positioned to move forward with its growth
       strategy for 2018.”

Upon information and belief, the Defendant’s statements were incomplete, misleading, and/or

misrepresentative or omitted material information with a duty to disclose the same to the Plaintiff.

       21.     Upon information and belief, Defendant FTNW made misrepresentations regarding

the supposed progress as to its business, operations and finances as to the Company, prior to and

in connection with the offer, purchase and sale of securities with the Plaintiff, and as it was

contemplating making investments of hundreds of thousands of dollars in the Company.

       22.     As a direct and proximate cause of the violations of the federal securities laws of

the Defendant, Auctus has suffered irreparable harm, and general, special, and consequential




                                                12
         Case 1:19-cv-11772-MLW Document 1 Filed 08/17/19 Page 13 of 22



damages, including, but not limited to, loss of profits, interest, and other damages, injuries, and

losses, to its detriment, and resulted in the unjust enrichment of the Defendant.

        C.      Defendant’s Events of Default and Breaches of SPA’s and Notes

        23.     Thereafter, it is undisputed that the Company incurred and/or caused several Events of

Default, as set forth in Article III, entitled “Events of Default,” of the Second Note. In addition,

pursuant to Section 3.10, an Event of Default shall have occurred by the failure of the Company to

properly allocate and/or reserve shares of common stock for the Fund upon its election of conversion,

in whole or in part, and its failure to pay the principal and/or interest, when due under the terms of the

Note. See Second Note (Exhibit D), § 3.10. Such Events of Default, together with others, have

occurred and continue to occur.

        24.     Upon the occurrence of an Event of Default under Section 3.1 of the Note, the entire

principal and accrued interest shall be due and owing hereunder. Furthermore, an Event of Default

pursuant to Section 3.10 of such Note, the Company is required to pay, and shall pay, the Fund the

“Default Sum” (as defined therein), due under the Note as multiplied by One Hundred - Fifty and

00/100 (150.00%) percent. Thus, as of August 9, 2019, the Company owes the Fund, under the

Second SPA and the Second Note, the Default Sum totaling One Million-Six Hundred – Ninety –

Eight Thousand – Four Hundred – Fifteen and 80/100 ($1,698,415.80) Dollars (U.S.). See Exhibit

1, as attached, restated and incorporated by reference herein. Until paid, the Default Sum shall

continue to accrue the default interest rate of Twenty-four and 00/100 (24.00%) percent per year,

provided by the Note.

        25.     In sum, the Defendant perpetrated a fraud upon the Plaintiff, which suffered as a

consequence. The Defendant has been unjustly enriched and converted the Plaintiff’s assets,

causing it to suffer further damages. As a result of the fraudulent scheme, concealment, and

omissions of the Defendant, the Plaintiff lost substantial monies and lost opportunity in such assets.

                                                   13
        Case 1:19-cv-11772-MLW Document 1 Filed 08/17/19 Page 14 of 22



                                  V. VIOLATIONS OF LAW

              COUNT I - VIOLATIONS OF FEDERAL SECURITIES LAWS

       26.     The Plaintiff reasserts Paragraphs 1 through 25 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

       27.     The Defendant violated Section 12(2) of the Securities Act, 15 U.S.C §77l(2), in

addition to Section 10(b) of the Exchange Act, 15 U.S.C. §78j(b) and Rule 10b-5 promulgated

thereunder, 17 C.F.R. §240.10b-5, in that, as described herein, and in connection with the purchase,

offer and sale of securities, they knowingly, recklessly and intentionally:

               a)      employed manipulative and deceptive devices and contrivances;

               b)      employed devices, schemes and artifices to defraud;

               c)      made untrue statements of material fact and omitted to state material facts

               necessary in order to make statements made, in light of the circumstances under

               which they were made, not misleading; and

               d)      engaged in acts, practices and a course of business which operated as a fraud

               or deceit upon the Plaintiff.

       28.     As a direct and proximate cause of the violations of the federal securities laws by

the Defendant, Auctus has suffered irreparable harm, and general, special, and consequential

damages, including, but not limited to, loss of profits, interest, and other damages, injuries, and

losses, to its detriment, and resulted in the unjust enrichment of the Defendant.

    COUNT II - VIOLATIONS OF MASSACHUSETTS STATE SECURITIES LAWS

       29.     The Plaintiff reasserts Paragraphs 1 through 28 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.




                                                 14
        Case 1:19-cv-11772-MLW Document 1 Filed 08/17/19 Page 15 of 22



       30.     The Defendant violated Massachusetts Uniform Securities Act, Massachusetts

General Laws Chapter 110A, §§ 101, et seq., as amended, in that, as described herein, it offered

and sold securities by means of untrue statements of material fact.

       31.      The Defendant recklessly and intentionally omitted disclosure of pertinent material

facts in an attempt to make its previous statements appear to not be misleading.

       32.     As a direct and proximate cause of the violations of the Massachusetts state

securities laws by the Defendant, Auctus has suffered irreparable harm, and general, special, and

consequential damages, including, but not limited to, loss of profits, interest, and other damages,

injuries, and losses, to its detriment, and resulted in the unjust enrichment of the Defendant.

                           COUNT III – BREACH OF CONTRACT

       33.     The Plaintiff reasserts Paragraphs 1 through 32 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

       34.     Pursuant to the Second SPA and the Second Note, the Fund invested in the

Company and sought to become a shareholder, in good faith, to join the Company in the

accomplishment of its business goals and in accordance with the standards of the business and the

securities industry. The Fund contends that the Defendant breached the contract with the Plaintiff

by its conduct, as described herein.

       35.     The Fund alleges that the Company is liable for a breach of contract and for a breach

of an implied covenant of good faith and fair dealing. A breach of contract is failure without excuse

to perform a duty, which is due under the contract. Additionally, the interpretation of a contract is

a question of law, not fact. If the wording is not ambiguous, then the contract must be enforced

according to its plain terms.




                                                 15
         Case 1:19-cv-11772-MLW Document 1 Filed 08/17/19 Page 16 of 22



        36.     The Plaintiff performed its obligations under the Second Purchase Agreement and

the Second Note, and in good faith.

        37.     The Defendant, by its conduct described herein, violated the Second Purchase

Agreement and the Second Note, breaching its contract with the Plaintiff.

        38.     As a direct and proximate cause of the Defendant’s breaches of its contract, the

Plaintiff has suffered irreparable harm, and general, special, and consequential damages, including,

but not limited to, loss of profits, interest, and other damages, injuries, and losses, to its detriment.

                          COUNT IV – BREACHES OF IMPLIED
                       COVENANT OF GOOD FAITH-FAIR DEALING

        39.     The Plaintiff reasserts Paragraphs 1 through 38 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

        40.     It is well established in that every contract carries an implied covenant of good faith

and fair dealing whereby the parties treat each other fairly and act in good faith and no party to the

contract shall take any action to harm another party’s rights under the contract. The duty imposed

by this "implied covenant of good faith and fair dealing" pertains to bad faith in the performance

of a contract, not just in its execution or negotiation. Implicit in every contract is the requirement

on faithfulness to an agreed upon common purpose and consistency with the justified expectations

of the other party.

        41.     A breach of contract is the failure to perform for which legal excuse is lacking. As

a matter of law, a contract existed, which the Company breached and failed to comply with the

covenant of good faith and fair dealing. The law is clear - the Fund had a binding contract and the

Company has no legal basis, as a matter of law, to avoid its obligations under the Second Note or

the damages, including but not limited to damages set forth pursuant to Section 3.10 of such Note

which arose as a result from the breach of the Second Purchase Agreement and the Second Note.


                                                   16
         Case 1:19-cv-11772-MLW Document 1 Filed 08/17/19 Page 17 of 22



        42.       The Defendant had a duty of good faith and fair dealing in its dealings with the

Plaintiff and pursuant to the promises, contract, and statements made to the Plaintiff to induce it

to enter into the contract and provide assets to the Defendant in exchange for its promise to repay

the same, with interest.

        43.       Under the covenant, the Defendant was obligated to good faith perform of its

obligations under the Second Purchase Agreement and the Second Note with the Plaintiff, and to

be faithful and consistent to the justified expectations of the Plaintiff.

        44.       As described above, the Defendant breached the implied covenant of good faith and

fair dealing with the Plaintiff.

        45.       As a direct and proximate cause of the Defendant’s breaches of the implied

covenant of good faith and fair dealing, the Plaintiff has suffered irreparable harm, and general,

special, and consequential damages, including, but not limited to, loss of profits, interest, and other

damages, injuries, and losses, to its detriment.

                              COUNT V – UNJUST ENRICHMENT

        46.       The Plaintiff reasserts Paragraphs 1 through 45 of the Complaint, together with the

Exhibits, and restates and incorporates them herein by reference.

        47.       The Defendant illegally received assets and benefits from the Plaintiff, as arising

from its false and fraudulent statements and misrepresentations, and without providing equivalent

value therefor.

        48.       The Defendant’s actions, courses of conduct, and omissions were wantonly,

intentionally, and maliciously conducted against the Plaintiff, to its detriment.

        49.       The Defendant has been unjustly enriched by its actions, as described herein.




                                                   17
         Case 1:19-cv-11772-MLW Document 1 Filed 08/17/19 Page 18 of 22



        50.     As a direct and proximate cause of the Defendant’s unjust enrichment, the Plaintiff

has suffered irreparable harm, and general, special, and consequential damages, including, but not

limited to, loss of profits, interest, and other damages, injuries, and losses, to its detriment.

                           COUNT VI – BREACH OF FIDUCIARY DUTY

        51.     The Plaintiff reasserts Paragraphs 1 through 50 of the Complaint, together with the

Exhibits, and restates and incorporates them herein by reference.

        52.     A fiduciary relationship existed between the Plaintiff and the Defendant, requiring

it to act with a duty of the utmost loyalty and trust on behalf of the Plaintiff. As a fiduciary, the

Defendant was required to maintain and protect the welfare of the Plaintiff.

        53.     By engaging in the conduct described herein, the Defendant breached its fiduciary

duties to the Plaintiff.

        54.     As a direct and proximate cause of the Defendant’s breach of fiduciary duty, the

Plaintiff has suffered irreparable harm, and general, special, and consequential damages, including,

but not limited to, loss of profits, interest, and other damages, injuries, and losses, to its detriment.

                                COUNT VII - FRAUD AND DECEIT

        55.     The Plaintiff reasserts Paragraphs 1 through 54 of the Complaint, together with the

Exhibits, and restates and incorporates them herein by reference.

        56.     The actions of the Defendant described herein constitute fraud and deceit, including

but not limited to the following:

                a)         the Defendant made false representations of material facts, and/or omitted

                material facts with a duty of disclosure, knowing or having reason to know of their

                falsity;

                b)         the Defendant made said misrepresentations and omissions for the purpose



                                                   18
         Case 1:19-cv-11772-MLW Document 1 Filed 08/17/19 Page 19 of 22



                of inducing reliance from the Plaintiff; and

                c)      the Plaintiff did rely upon said misrepresentations and omissions, to its

                detriment.

        57.     As a direct and proximate cause of the Defendant’s fraud and deceit, the Plaintiff

has suffered irreparable harm, and general, special, and consequential damages, including, but not

limited to, loss of profits, interest, and other damages, injuries, and losses, to its detriment.

                     COUNT VIII - NEGLIGENT MISREPRESENTATION

        58.     The Plaintiff reasserts Paragraphs 1 through 57 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

        59.     The conduct of the Defendant as described herein constitutes negligent

misrepresentation in that the Defendant negligently provided the Plaintiff with erroneous and

misleading information, and negligently omitted material information with a duty to disclose, to

the Plaintiff’s detriment.

        60.     As a direct and proximate cause of the Defendant’s negligent misrepresentations,

the Plaintiff has suffered irreparable harm, and general, special, and consequential damages,

including, but not limited to, loss of profits, interest, and other damages, injuries, and losses, to its

detriment.

                    COUNT IX - VIOLATIONS OF MASSACHUSETTS
                 CONSUMER PROTECTION ACT / M.G.L. C. 93A, §§ 2 & 11

        61.     The Plaintiff reasserts Paragraphs 1 through 60 of the Complaint, together with the

Exhibits, and restates and incorporates them herein by reference.

        62.     At all relevant times herein, the Defendant conducted a trade or business, as defined

by the Massachusetts Consumer Protection Act, M.G.L. c. 93A, within the Commonwealth of

Massachusetts.


                                                   19
         Case 1:19-cv-11772-MLW Document 1 Filed 08/17/19 Page 20 of 22



       63.     The conduct of the Defendant as described herein, constitutes unfair and deceptive

trade practices, under Sections 2 and 11 of the Consumer Protection Act, including but not limited

to claims that the Defendant:

               a)      executed the Second Securities Purchase Agreement and the Second Note

               with full knowledge and understanding of the Defendant’s obligations to the

               Plaintiff, as evidenced by its previous completions of said obligations on the First

               Transaction Documents;

               b)      fraudulently induced the Plaintiff to invest in the Company a second time

               and thereby breached its promise to repay the Plaintiff;

               c)      fraudulently concealed from the Plaintiff the full and complete financial and

               operational details and prospects of the Company in inducing the Plaintiff to make

               its investment in the Company;

               d)      knowingly and intentionally concealed these activities from the Plaintiff, to

               its detriment; and/or

               e)      violated the requirements, terms and conditions of existing statutes, rules

               and regulations meant for the protection of the public's health, safety or welfare.

       64.     As a direct and proximate cause of the Defendant’s violations of the Massachusetts

Consumer Protection Act, M.G.L. c. 93A, Sections 2 and 11, the Plaintiff has suffered irreparable

harm, and general, special, and consequential damages, including, but not limited to, loss of profits,

interest, and other damages, injuries, and losses, to its detriment.




                                                  20
         Case 1:19-cv-11772-MLW Document 1 Filed 08/17/19 Page 21 of 22



                                 VI. REQUESTS FOR RELIEF

        WHEREFORE, the Plaintiff, Auctus Fund, LLC, respectfully requests that this Honorable

Court grant it the following relief:

   A)          Order, grant and enter temporary, preliminary and permanent injunctive and

               equitable relief, and specific performance, and finding that the Plaintiff has suffered

               irreparable harm, has a likelihood of success on the merits, that the balance of

               hardships favors the Plaintiff and that it is in the public interest to grant such

               temporary, preliminary and permanent injunctive and equitable relief, and specific

               performance for the benefit of the Plaintiff, as set forth herein;

   B)          Determine that the Defendant is liable for all damages, losses, and costs, as alleged

               herein;

   C)          Determine and award the Plaintiff, Auctus Fund, LLC, the actual losses sustained

               by it as a result of the violations of law by the Defendant, as set forth herein;

   D)          Render a judgment and decision on behalf of the Plaintiff, Auctus Fund, LLC, on

               all Counts of the Complaint, and issue findings of fact and rulings of law, as

               necessary and appropriate, that the Defendant is liable, in all respects;

   E)          Order, decide, adjudge, and determine that the liability of the Defendant, is for all

               losses, injuries, and damages, special, consequential, general, punitive, and/or

               otherwise, and for all interest and costs, as alleged herein;

   F)          Award the Plaintiff, Auctus Fund, LLC, its costs, including, but not limited to, filing

               fees, costs, expenses and interest, for being required to prosecute this action;

   G)          Award the Plaintiff, Auctus Fund, LLC, its actual attorneys’ fees, for being required

               to prosecute this action;



                                                 21
      Case 1:19-cv-11772-MLW Document 1 Filed 08/17/19 Page 22 of 22



H)         Award the Plaintiff, Auctus Fund, LLC, multiple, double, treble, and/or punitive

           damages in an amount to be determined;

I)         Enter judgment on behalf of the Plaintiff, Auctus Fund, LLC, on the Complaint;

J)         Order declaratory relief, as appropriate and as this Honorable Court deems

           necessary; and/or

K)         Any additional relief which this Honorable Court deems just and proper.



                 THE PLAINTIFF, AUCTUS FUND LLC,
         DEMANDS A TRIAL BY JURY ON ALL COUNTS SO TRIABLE




                                        Respectfully Submitted,
                                        PLAINTIFF, Auctus Fund LLC,

                                        By its Attorneys,



                                           /s/ Philip M. Giordano
                                        Philip M. Giordano, Esq. (BBO No. 193530)
                                        Sophia E. Kyziridis, Esq. (BBO No. 703590)
                                        Giordano & Company, P.C.
                                        REED & GIORDANO, P.A.
                                        47 Winter Street, Suite 800
                                        Boston, Massachusetts 02108-4774
                                        Telephone: (617) 723-7755
                                        Facsimile: (617) 723-7756
                                        Email: pgiordano@reedgiordano.com
                                        Email: skyziridis@reedgiordano.com


     Dated: August 17, 2019




                                           22
